Dissenting Opinion by
Mr. Chief Justice Bell :
Clara Edna Miller, the decedent, using a printed form of will, wrote her name and address at the beginning of the alleged will. Thereafter, likewise in her own handwriting, she directed the payment of her debts and funeral expenses, made certain bequests to a Church and two charities, and gave her residuary estate equally to the University of Pittsburgh School of Pharmacy and the Pittsburgh Xenia Theological Seminary. This writing was contained on the front page of the printed form. On the reverse side of this one page printed form, nothing was filled in until after the printed words “I do hereby make, constitute and appoint”. At this point decedent filled in the name of “Dr. W. L. Benz”. There then followed the printed words “to be Execut of this my last Will and Testament”, in which decedent added the letters “or” after the word “Execut”.
This is followed by blank spaces, printed language and writings hereinbelow shown:
et___
In Witness Whereof, I, -, the Testat above named, have hereunto subscribed my name and affixed my seal, the-day of-in the year of our Lord one thousand nine hundred- - (Seal)
Signed, sealed, published and declared by the above *392named Clara Edna Miller* as and for my* last Will and Testament, in the presence of ns, who have hereunto subscribed our names at-request as witnesses thereto in the presence of the said Testat— and of each other.
Harry W. Akins*
Mary M. Akins*”
The majority declare that this will was signed by testatrix at the end thereof as required by Section 2 of the Wills Act of April 24, 1947, P. L. 89, 20 PS §180.2. Section 2 mandates: “Every will . . . shall be in writing and shall be signed by the testator at the end thereof . . . .”**
We had thought (1) that this language was clear beyond even the peradventure of a doubt, and (2) that the decided cases had made this missile-proof, and (3) that nothing short of an Act of the Legislature could change it. Apparently we were mistaken, since the majority, under the guise of carrying out the testatrix’s imagined or apparent intention, (a) has obliterated or made meaningless Section 2 of the Wills Act and, under the guise of a distinction where no difference exists, (b) has overruled Churchill’s Estate, 260 Pa. 94, 103 A. 533, and Glace Will, 413 Pa. 91, 196 A. 2d 297, and (c) repudiated the test of what constitutes “the end of a will” as iterated and reiterated in many prior decisions of this Court which rule and unquestionably control this case.
We shall first note the striking similarity of language in the Churchill, Glace and Miller wills and then review the pertinent language of prior decisions which lay down the pertinent law.
In Glace Will, 413 Pa., supra, all the arguments here made were there vigorously made and were re*393jected by this Court. In Glace Will, tbe alleged will was written on a printed legal form of one sheet witb blank spaces exactly as was tbe Miller printed form. Tbe handwritten parts were all written in by an aider-man witb tbe exception of tbe signature of the decedent, “George Glace”. George Glace wrote his own name on tbe front page after tbe word “I,” and again in the testimonium clause after the words “In Witness Whereof, I”. George Glace, in tbe aforesaid printed instrument, left directions for payment of bis just debts and funeral expenses, and then disposed of bis residuary estate, dividing it between his daughter and bis lady friend whom be made one of bis executrices. There then followed this clause:
“In Witness Whereof, I, George Glace [in bis own handwriting] . . . have to this, my will, written on one sheet of paper, set my band and seal, this 23rd day of June A.D., One Thousand, Nine Hundred and 1962.
“Chas. E. Wray
“Alderman.”
This Court reversed tbe lower Court and held that tbe Glace will was not signed at tbe end thereof. Tbe Court, after quoting Section 2 of tbe Wills Act, pertinently said (pages 94-97) :
“Tbe language of tbe Statute could not be clearer; to constitute a valid will, tbe writing must be signed by the testator at the end thereof — any exceptions, modifications or ‘ifs ands or buts’ would not only erode but would soon make tbe statutory requirement meaningless.
“Glace’s lady friend, Lillian F. Harvey, appeals, contending that (1) tbe writing was signed at tbe end because Glace’s signature followed tbe dispositive clause, and (2) Glace’s testamentary intention which is tbe pole star in tbe construction of every will, would be defeated if tbe instrument was not accepted as a valid will.
*394“The law is well settled as to what is meant by the end of a will. In Kretz Estate, 410 Pa. 590, 189 A. 2d 239, the Court said: ‘Since the adoption by the Legislature of the statutory requirement that a will be signed “at the end thereof,” “This Court has consistently resisted attempts to weaken or modify the rule. . . . Justice Kephart (later Chief Justice) said in Maginn’s Estate, 278 Pa. 89, 91, 122 A. 264: ‘In interpreting the legislature’s thought, courts have rigidly opposed any exception tending to weaken the basic principle underlying the law, the chief purpose of which is to see that the testator’s wishes are observed. It is possible, in some cases, a “decedent may have thought he had made a will, but the statute says he had not. The question is not one of his thought in that respect, but what he actually did, or . . . failed to do . . . : Baldwin Will, 357 Pa. 432, 440, 55 A. 2d 263, 267 (1947). As early as Wineland’s Appeal, 118 Pa. 37, 41, 12 Atl. 301, 302 (1888), Mr. Justice Paxson rather appropriately remarked: “It says a will must be signed at the end thereof, and that’s the end of it.” The end contemplated by the Act is not the point which is physically furthest from the beginning of the writing. As we said in Kehr Will, 373 Pa. 473, 479, 95 A. 2d 647 (1953) : “ ‘The end contemplated by the statute is the logical end of the language used by decedent in expressing his testamentary purpose,’ ” or, as was said in Coyne Will, 349 Pa. 331, 333, 37 A. 2d 509 (1944) : “ ‘. . . and the signature must be placed at the sequential end.’ ” See, also, Baldwin Will, 357 Pa., supra.’
“. . . Churchill’s Estate, 260 Pa. 94, 103 A. 533, controlled this case. . . . Churchill’s Estate is factually on all fours with the Glace instrument; [and with the Miller alleged will;] indeed it is stronger for probate than the instant one. In Churchill’s Estate, the alleged will was written — as was Glace’s [and Miller’s] —by filling in blank spaces on a printed form. Church*395ill wrote Ms name in three blank spaces in the printed paper, first at the top, then in the testimonium clause, and then in the attestation clause. He did not sign his name at the end of the paper. The Court said, ‘It is apparent that in writing his name in the three blank spaces in the form, decedent did not intend his name as a signature. A writing in of a name, in those circumstances, was not a signature and did not constitute an execution of a Will in conformity with the Wills Act. The place chosen by this decedent to affix his signature was at the point where the appointment of his executors was consummated’. Churchill’s Estate, we repeat, governs the instant case. Our conclusion is further supported by Griffith Will, 358 Pa. 474, 483, 57 A. 2d 893, and Baldwin Will, 357 Pa. 432, 436, 55 A. 2d 263, each of which reaffirmed Churchill’s Estate.
“Appellant contends that we should consider and be governed by the intention of the testator in our determination of this matter. Applicable is the succinct maxim, ‘Hard cases make bad law’; .... Coyne Will, 349 Pa., supra, well answers appellant’s plea (page 334) :
“ ‘It is perhaps unfortunate that decedent’s testamentary intentions are frustrated. The strictness with which this section of the Wills Act must be enforced is a matter of legislative mandate. As we said in Brown Estate, supra [347 Pa.] (p. 246) : “The Wills Act requires signing at the end. The purpose of the Act was to remove all possibility of fraud .... Even if the testamentary intention of this particular testatrix is frustrated, it is much wiser to refrain from weakening the sound and well established mandate of the legislature. Were we to do so, we might in future cases facilitate fraudulent or unauthorized alterations or additions to wills.” ’
“The question in this case as to whether decedent signed the writing at the end thereof is not one of de*396cedent’s intention but of what decedent actually did or failed to do.”
The majority opinion admits, as it must, that Clara Edna Miller’s name appears at the “textual and factual end of her writing.” Nothing could be more inaccurate! Her signature is concededly not at the physical end; it is not at the logical end in the light of its internal sense; and most important of all, it is not at the sequential end; on the contrary, it appears in the middle of — not even at the end of the attestation clause. In the light of the crystal clear Section 2 of the Wills Act, and of the hereinabove cited and quoted decisions of this Court, it is impossible for me to understand how anyone could hold or even imagine that decedent had signed her name at the logical and sequential end of her (alleged) will.
I very vigorously dissent.
Mr. Justice O’Brien joins in this Dissenting Opinion.

 “Clara Edna Miller” and “my” are in the handwriting of decedent; “Harry W. Akins” and “Mary M. Akins” are in their respective handwriting.


 Italics throughout, ours.